Case 7:19-cv-04531-VB Document 25 Filed 01/80/20) | Page 1 oft

 

 

 

 

i NIC ALLY
ne
UNITED STATES DISTRICT COURT I» At
SOUTHERN DISTRICT OF NEW YORK bere
x
JAQUAN LAYNE, :
19 Civ. 04531 (VB)
Plaintiff,
: : ORDER AUTHORIZING THE
~ against - : DEPOSITION OF
: INCARCERATED PLAINTIFF
THE STATE OF NEW YORK DEPARTMENT OF :
CORRECTIONS AND COMMUNITY
SUPERVISION, et al.,
Defendants. :
xX

 

IT IS HEREBY ORDERED, pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), that
an Assistant Attorney General may take the deposition of inmate Plaintiff Jaquan Layne, DIN #
11A5702, before a notary public or some other officer authorized to administer oaths by the laws of
the United States or of the State of New York, at a correctional facility maintained by the New York
State Department of Corrections and Community Supervision, upon notice to Plaintiff and the
Superintendent of the correctional facility.

Dated: White Plains, New York
January #0, 2020

SO ORDERED. |
VINCENT L. BRICCETTI
United States District Judge

 

 
